Ingraham, J. (dissenting in part):
I concur with Mr. Justice Scott, except in one particular. It is settled, I think, that the primary significance of the words “ nephews and nieces” is the children of brothers and sisters. In Matter of Woodward (117 N. Y. 522) it was expressly held that a legacy to nephews and nieces did not include the descendants of nephews and nieces. The court there said : “ From a variety of beneficiaries -the testator selects a-certain class described by him as ‘ nephews and nieces,’ and not all of that class, but only those ‘ before named,’ and giving to those words the natural and ordinary signification, they include only the children mentioned in the preceding clauses of the will, and described as nephews and nieces, * * * As to the *284appellants (grandnephews and nieces) they are called by the testator, not ‘nephews’ or ‘nieces,’ but ‘children’ of ‘his deceased niece,’ and, in the same clause, are twice referred to in that manner. A discrimination in language and a choice of words of description which indicate no' intention to include the persons .named with nephews and nieces, but.the'contrary.” An examination of this will would seem to bring it within the principles here established.
By the 10th clause of the will the testator gives a legacy to a grandniece and grandnephew, describing them as the two children of “my deceased nephew Elijah Belknap.” By the lltli clause he makes provision for the support and maintenance of Fred Swayne, who was the son of a niece. By the 12th clause he provides for the support of his nephew William Hoagland,. the son of his deceased brother William. By the 13th clause he provides for the support and maintenance of Speekman Hoagland, .the son of his deceased nephew. By the -16th clause he gives a legacy to the benefit of his nephew Whitfield H. Hoagland. Biy the 18th clause he makes provision for a brother, with the remainder over for the children of the brother. By the 27th clause he makes a bequest to his nephew Thomas H. Hoagland. Thus it sderas that the testator draws a clear distinction between nephews and nieces and the descendants of nephews and nieces, and this, I think, brings the case within Matter of Woodward. I think, therefore, this legacy contained in the 30th clause of the will must’ be confined to the nephews and nieces to the exclusion of the grandnephews and nieces named by him. _ ;
In all other respects I concur with Mr. Justice Scott..
Houghton, J., concurred.
Judgment modified as directed in opinion, and as modified affirmed,, with costs payable out of the estate to all parties appear-. ing and filing briefs. Settle order on notice.